DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 2/25/2022.  
This action is made FINAL.

2.	Claims 1-27 are pending in the case.  Claims 1, 13 and 19 are independent claims.  Claims 1-2, 13-14 and 19-20 have been amended.  Claims 25-27 are newly added.



Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claims 1, 13 and 19; Remarks, p. 12) Wiley fails to disclose “transparently display the virtual object when the intent of user contact is determined to be with the another object”.



In response, Wiley (Para 31) teaches user movement through a first virtual object to interaction with another virtual object, alters or eliminates display of the virtual object, which Applicant acknowledges.  Wiley’s teaching of an associated disadvantage of altering the display of a first virtual object does not teach away from Wiley’s teaching that addresses changing a display state of the first virtual object upon detected user interaction with another virtual object.  Therefore, Wiley discloses “transparently display the virtual object when the intent of user contact is determined to be with the another object”.



Applicant argues (claims 1, 13 and 19; Remarks, p. 12-15) Wiley fails to disclose modifying a visual appearance of a virtual object in response to “determining that the virtual object obstructs a real object from the physical environment”.  

In response, Examiner submits Wiley fails to disclose the above claim feature.  However, modifying a visual appearance of a virtual object in response to “determining that the virtual object obstructs a real object from the physical environment” is taught by Yamamoto’s (Fig. 8, 9; Para 101) identifying a virtual region to be removed to enable display of a real object or providing a pass-through view of the real object/image that is determined to be behind the virtual object.  Additionally, Yamamoto’s disclosure of user interaction, such as reaching for a cup (Para 101), indicates the user intent to interact with an object other than the virtual object, as Applicant’s Specification (Para 77) similarly discloses.  Thus, the combined teaching of Wiley and Yamamoto disclose the claim feature.

Applicant argues (claims 1, 13 and 19; Remarks, p. 15-16) the Office Action improperly dissects the claim feature by splitting the limitation into “determining whether the detected user movement is directed to the virtual object” (as allegedly taught by Wiley) and “determining whether the detected user movement is directed to the real object” (as allegedly taught by Yamamoto).

In response, the Office Action addresses claim features alternatively recited claim features.  Additionally, the Remarks (p. 10, Para 1) to the Office Action recites: 

“a further determination is made as to whether a detected user movement is directed to the virtual object or the real object. If the movement is directed to the real object, a visual appearance of the virtual object is modified. If the movement is directed to the virtual object, the presentation of the virtual object is maintained such that the virtual object continues to obstruct the real object.”
The above recitation in the Remarks also addresses the recited claim features as two steps that are independently performed.  Thus, the Office Action accordingly addresses the steps performed independently in the teaching of Wiley and Yamamoto.  Thus, the rejection in view of Wiley and Yamamoto is maintained.



Applicant argues dependent claims 2-12, 14-18 and 20-24 are allowable for at least the reason that they depend from an allowable independent claim.



In response, claims 2-12, 14-18 and 20-24, are not patentable over Wiley and Yamamoto for at least the reasons that corresponding independent claims 1, 13 and 19 are not patentable over Wiley and Yamamoto.  Therefore, the rejection in view of Wiley and Yamamoto is maintained.
  

Applicant argues new dependent claims 25-27 are allowable for at least the reason that they depend from an allowable independent claim and recite a feature disclosed by nether Wiley nor Yamamoto.

In response, claims 25-27, are not patentable over Wiley and Yamamoto for at least the reasons that corresponding independent claims 1, 13 and 19 are not patentable over Wiley and Yamamoto.  Additionally, upon further consideration, a new ground(s) of rejection is made in view of Jon Wiley et al., US 2017/0169616, Yuki Yamamoto et al., US 2016/0379413, and further in view of Takao Adachi, US 2013/0031511.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon Wiley et al., US 2017/0169616, and further in view of Yuki Yamamoto et al., US 2016/0379413.


Independent claim 1, Wiley discloses an electronic device, comprising: 
one or more processors (i.e. HMD device processor – Fig. 1, 3 “390”); and 

memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (i.e. memory storing program product – Fig. 3 “380”; Fig. 9 “900, 904”): 

presenting, via a display device, a computer-generated reality environment comprising a virtual object (i.e. display an immersive virtual reality environment – Para 15; Fig. 4); 

detecting, via one or more sensors, user movement that occurs in a physical environment (i.e. detect user movement toward object – Para 35; Fig. 4); and



determining that the detected user movement is toward the virtual object (i.e. user motion towards virtual object – Fig. 4A/B); 


in response to determining that the detected user movement is toward the virtual object (i.e. system track user movement – Para 33; Fig. 3 “304”): 

determining whether the detected user movement is directed to the virtual object (i.e. determine motion toward and/or contact with a virtual object – Fig. 4) or the real object; 

in accordance with a determination that the detected user movement is directed to the real object, modifying a visual appearance of the virtual object, wherein modifying the visual appearance of the virtual object comprises presenting at least a portion of another object (i.e. transparently display the virtual object when the intent of user contact is determined to be with the another object – Fig. 4D); and 

in accordance with a determination that the detected user movement is directed to the virtual object, maintaining the presentation of the virtual object to obstruct the real object (i.e. maintain visibility of the virtual object when the intent of user contact is determined to be with the virtual object – Fig. 4B). 


Wiley fails to disclose determining that the virtual object obstructs a real object from the physical environment; and 

determining whether the detected user movement is directed to the real object;

in accordance with a determination that the detected user movement is directed to the real object, modifying a visual appearance of the virtual object, wherein modifying the visual appearance of the virtual object comprises presenting at least a portion of the real object, which Yamamoto discloses (i.e. determining a real object is obstructed by virtual content – Fig. 8, 9; determining user interaction with virtual world or the real world – Fig. 8, 9; and modifying transparency of the virtual content to present a real object – Fig. 9; Para 101).

It would have been obvious at the effective date of invention to combine Yamamoto’s determining that the virtual object obstructs a real object from the physical environment; determining whether the detected user movement is directed to the real object; in accordance with a determination that the detected user movement is directed to the real object, modifying a visual appearance of the virtual object, wherein modifying the visual appearance of the virtual object comprises presenting at least a portion of the real object, with the method of Wiley because Yamamoto teaches a real object may be another object displayed beyond a virtual object presented with modified display to provide the advantage of improved user grasp of the surrounding environment continuous, without interrupting the state of immersion in the virtual world content (Yamamoto, Para 102).



Claim 2, Wiley discloses the electronic device of claim 1, wherein determining that the detected user movement is toward the virtual object includes determining that the distance between the virtual object and a location of the user movement does not exceed a threshold distance (i.e. virtual object selection/activation is based on virtual object contact within a range of approach direction – Para 35).  



Claim 3, Wiley discloses tracking user orientation to determine the intended object for interaction (Para 33).

Wiley fails to disclose, the electronic device of claim 1, wherein the one or more programs further include instructions for: detecting, via the one or more sensors, a user pose that occurs in the physical environment, wherein the determination that the detected user movement is directed to the real 22115182745Attorney Docket No.: P43480US 1/77970000036101object includes a determination that the detected user pose corresponds to a feature of the real object, which Yamamoto discloses (i.e. head tracking – Para 59, 60; determine gesture for viewing real object located at position relative to the display – Para 78).  

It would have been obvious at the effective date of invention to combine Yamamoto’s detecting, via the one or more sensors, a user pose that occurs in the physical environment, wherein the determination that the detected user movement is directed to the real22 115182745Attorney Docket No.: P43480US 1/77970000036101object includes a determination that the detected user pose corresponds to a feature of the real object with the method of Wiley because each discloses utilizing user orientation to determine an object for selection to provide the benefit of designating a location of content to view.



Claim 4, Wiley discloses tracking user orientation to determine the intended object for interaction (Para 33).

Wiley fails to disclose, the electronic device of claim 1, wherein the one or more programs further include instructions for: detecting, via the one or more sensors, a user pose that occurs in the physical environment, wherein the determination that the detected user movement is directed to the real object includes a determination that the detected user pose does not correspond to a feature of the virtual object, which Yamamoto discloses (i.e. head tracking – Para 59, 60; determine gesture for viewing real object located at position relative to the display – Para 78).  

It would have been obvious at the effective date of invention to combine Yamamoto’s detecting, via the one or more sensors, a user pose that occurs in the physical environment, wherein the determination that the detected user movement is directed to the real object includes a determination that the detected user pose does not correspond to a feature of the virtual object with the method of Wiley because each discloses utilizing user orientation to determine an object for selection to provide the benefit of designating a location of content to view.



Claim 5, Wiley discloses the electronic device of claim 1, wherein the determination that the detected user movement is directed to the other object includes a determination that a speed associated with the detected user movement exceeds a threshold speed (i.e. user motion directed to another object when approach velocity threshold is exceeded – Para 39). 
 
Wiley fails to disclose wherein the determination that the detected user movement is directed to the real object, which Yamamoto discloses (i.e. determining user interaction with virtual world or the real world – Fig. 8, 9).
 
It would have been obvious at the effective date of invention to combine Yamamoto’s determination that the detected user movement is directed to the real object with the method of Wiley because Yamamoto’s determining selection of a real object in the line of sight provides the benefit of improved user grasp of the surrounding environment continuous, without interrupting the state of immersion in the virtual world content.




Claim 6, Wiley discloses tracking user gaze to determine the intended object for interaction (Para 20, 33).


Wiley fails to disclose the electronic device of claim 1, wherein the one or more programs further include instructions for: detecting, via the one or more sensors, a user gaze, wherein the determination that the detected user movement is directed to the real object includes a determination that the detected user gaze is directed to the real object, which Yamamoto discloses (i.e. head tracking – Para 78 – and gaze detection are used to select where to display the real object – Para 79; Fig. 9).  

It would have been obvious at the effective date of invention to combine Yamamoto’s detecting, via the one or more sensors, a user gaze, wherein the determination that the detected user movement is directed to the real object includes a determination that the detected user gaze is directed to the real object with the method of Wiley because each discloses utilizing user gaze to determine an object for selection to provide the benefit of designating a location of content to view.



Claim 8, Wiley discloses determining the virtual object obstructs another object (Fig. 4).

Wiley fails to disclose the electronic device of claim 1, wherein determining that the virtual object obstructs the real object from the physical environment includes determining that the virtual object at least partially overlaps the real object in the computer-generated reality environment, which Yamamoto discloses (i.e. determining the virtual object obstructs a real object in the user’s line of sight - Fig. 8, 9).  

It would have been obvious at the effective date of invention to combine Yamamoto’s wherein determining that the virtual object obstructs the real object from the physical environment includes determining that the virtual object at least partially overlaps the real object in the computer-generated reality environment with the method of Wiley because Yamamoto’s tracking user gaze to determine a real object in the line of sight provides the benefit of improved user grasp of the surrounding environment continuous, without interrupting the state of immersion in the virtual world content


Claim 9, Wiley discloses determining the virtual object obstructs another object (Fig. 4).

Wiley fails to disclose the electronic device of claim 1, wherein determining that the virtual object obstructs the real object from the physical environment includes determining that the virtual object at least partially blocks a view of the real object from a user perspective of the computer-generated reality environment, which Yamamoto discloses (i.e. determining the virtual object obstructs a real object in the user’s line of sight - Fig. 8, 9; Para 79).  

It would have been obvious at the effective date of invention to combine Yamamoto’s determining that the virtual object obstructs the real object from the physical environment includes determining that the virtual object at least partially blocks a view of the real object from a user perspective of the computer-generated reality environment with the method of Wiley because Yamamoto’s tracking user gaze to determine a real object in the line of sight provides the benefit of improved user grasp of the surrounding environment continuous, without interrupting the state of immersion in the virtual world content.



Claim 10, Wiley discloses the electronic device of claim 1, wherein determining whether the detected user movement is directed to the virtual object or the real object includes predicting where the detected user movement will stop (i.e. tracking user motion and translating it to the virtual environment relative to the virtual objects positioning – Para 33, 39).  


Claim 11, Wiley discloses the electronic device of claim 1, wherein modifying the visual appearance of the virtual object includes ceasing to present at least a portion of the virtual object (i.e. translucently display the virtual object – Fig. 4D, 7B).  


Claim 12, Wiley discloses the electronic device of claim 1, wherein determining whether the detected user movement is directed to the virtual object or the real object is performed using a machine learning algorithm (i.e. adaptive activation rules enable interaction with virtual objects – Para 56 – based on user history and preferences – Para 35).


Independent claim 13, the claim is similar in scope to claim 1.  Therefore similar rationale as applied in the rejection of claim 1 applies herein.


Claims 14-18 and 20-24, the corresponding rationale as applied in the rejection of claims 2-6 apply herein.


Independent claim 19, the claim is similar in scope to claim 1.  Therefore similar rationale as applied in the rejection of claim 1 applies herein.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon Wiley et al., US 2017/0169616 in view of Yuki Yamamoto et al., US 2016/0379413 as applied in claim 1 above, and further in view of Elliott Baumbach et al., US 2021/0018977.

Claim 7, Yamamoto discloses varying a mixture ratio of the real and virtual images (Para 77).

Wiley in view of Yamamoto fail to disclose the electronic device of claim 1, wherein modifying the visual appearance of the virtual object includes: in accordance with a determination that the detected user movement is directed to the real object with a first level of confidence, modifying the visual appearance of the virtual object by a first magnitude; and in accordance with a determination that the detected user movement is directed to the real object with a second level of confidence different from the first level of confidence, modifying the visual appearance of the virtual object by a second magnitude different from the first magnitude, which Baumbach discloses (i.e. indicating user interaction with virtual or real objects – Para 28 – using visual fade out cues that adjusts the rendering of the virtual element as one or more mobility criteria, e.g. user/hand motion range/velocity, are met – Para 45, 44).  


It would have been obvious at the effective date of invention to combine Baumbach’s modifying the visual appearance of the virtual object includes: in accordance with a determination that the detected user movement is directed to the real object with a first level of confidence, modifying the visual appearance of the virtual object by a first magnitude; and in accordance with a determination that the detected user movement is directed to the real object with a second level of confidence different from the first level of confidence, modifying the visual appearance of the virtual object by a second magnitude different from the first magnitude with the method of Wiley in view of Yamamoto because Baumbach weights user motion and/or velocity input indicating object interaction to provide the benefit of improved rendering of the virtual element to increase real object visibility based on the input criteria being met (Baumbach, Para 45).



Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon Wiley et al., US 2017/0169616 in view of Yuki Yamamoto et al., US 2016/0379413 as applied in claims 1, 13 and 19 above, and further in view of Takao Adachi, US 2013/0031511.



Claims 25-27, Yamamoto discloses determining a real object is obstructed by virtual content (Fig. 8, 9).

Wiley in view of Yamamoto fails to disclose the electronic device of claim 1, wherein presenting the computer-generated reality environment includes presenting a second real object from the physical environment concurrently with the virtual object, and wherein at least a portion of the second real object is not obstructed by the virtual object, which Adachi discloses (i.e. recognizing each real object in an image range – Para 55; user visualizes change of status of real objects in the image range – Para 58;  determine interaction with a real object blocked by virtual objects – Fig. 2A/B).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adachi’s presenting a second real object from the physical environment concurrently with the virtual object, and wherein at least a portion of the second real object is not obstructed by the virtual object with the method of Wiley in view of Yamamoto because visualizing a secondary real object enables determination of objects having a state change and prioritization of user interactions to provide the benefit of improved object interaction and visualization (Adachi, abstract, Para 68, 71).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619